June 23, 2006


Ms. Danica Lynn Milios
Office Of The Attorney General
P. O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Les Mendelsohn
Les Mendelsohn & Associates, P.C.
110 Broadway, Suite 500
San Antonio, TX 78205

RE:   Case Number:  04-0460
      Court of Appeals Number:  03-03-00111-CV
      Trial Court Number:  5278

Style:      THE STATE OF TEXAS AND THE TEXAS PARKS AND WILDLIFE DEPARTMENT
      v.
      RICKY SHUMAKE AND SANDRA SHUMAKE, INDIVIDUALLY AND AS PERSONAL
      REPRESENTATIVE OF THE ESTATE OF KAYLA SHUMAKE, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Diane O'Neal   |
|   |Ms. Debby Elsbury  |
|   |Mr. Luis E. Fierros|
|   |                   |
|   |Mr. Ramon G. Viada |
|   |III                |